DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that the claims may be searched and examined together without serious burden.  This is not found persuasive because of the burden of multiple classification searches as shown in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the implied phrase, “The present disclosure relates to” multiple times throughout.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liangxiao Tan et al. XP 055406627.
Regarding claim 1, Tan discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see page 3326, left-hand column and the whole document). See also, International Search Report.
Regarding claims 2-9, Tan discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma Yan et al XP 028826930.
Regarding claim 1, Yan discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document, page 87, and Fig. 3). See also, International Search Report.
Regarding claims 2-9, Yan discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang Wei et al. XP 035423753.
Regarding claim 1, Wei discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document, Table 1, and page 97). See also, International Search Report.
Regarding claims 2-9, Wei discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xinjia Yang et al. XP 055407006.
Regarding claim 1, Yang discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document, page 1472, and Fig. 3). See also, International Search Report.
Regarding claims 2-9, Yang discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang Sai et al. XP 029417291.
Regarding claim 1, Sai discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document). See also, International Search Report.
Regarding claims 2-9, Sai discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,138,229 A2.
Regarding claim 1, EP ‘229 discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document, page 87, and Fig. 3). See also, International Search Report.
Regarding claims 2-9, EP ‘229 discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over N. Fontanals et al. XP 055406983.
Regarding claim 1, Fontanals discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see page 7237-7238, Fig, 4, and Table 1). See also, International Search Report.
Regarding claims 2-9, Fontanals discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jou-Hyeon Ahn et al. XP 055011597.
Regarding claim 1, Ahn discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see page 630 and Tables 1-2). See also, International Search Report.
Regarding claims 2-9, Ahn discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ihm Son Ki et al. US 6,541,527 B1.
Regarding claim 1, Ki discloses a method of preparing a magnetic particle comprising a polymer matrix comprising providing a magnetic core and precursor, polymerization, and crosslinking. Tan further discloses the claimed particle size, reaction conditions, and a Lewis acid (see the whole document, page 87, and Fig. 3). See also, International Search Report.
Regarding claims 2-9, Ki discloses the claimed features, such as temperature, solvent, catalyst, and suspension polymerization (the whole document). See also, International Search Report.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736